Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, there is no antecedent basis for “the entire periphery of the top edge of the shampoo bowl” because the top edge has not been defined as having a periphery.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown 2011/0185492. Brown discloses: A shampoo bowl (200) and neck/head rest (100) combination, comprising:
the shampoo bowl (200), having at least one side (220) for receiving a neck area and/or a head area of a person receiving a hair washing, hair cutting, massaging and/or hair coloring procedure (as disclosed in paragraph 4),
wherein the at least one side (220) of the shampoo bowl for receiving the neck and/or head area has a recessed area (210) for receiving the neck/head rest; and
wherein a portion of the neck/head rest that is positioned at a lowermost edge of the recessed area is at least 3 inches to 5 inches thick (rest 100 is positioned at a lowermost edge of the recessed area 210 as claimed and as shown in figures 4 and 5 and the front sidewall portion 120 of rest 100 is 5 inches thick as claimed and as disclosed on paragraph 31, line 3).
Regarding claims 2, 4 and 5, Brown discloses a channel 140 which is press fit onto the bowl 200 as shown in figure 5 to form an integrated assembly as claimed with the rest 100 being removable.
Regarding claim 6, Brown discloses a bowl 200 with an accessory 100 as claimed.
Claims 6 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takada et al.  2006/0042001. Takada discloses: A shampoo bowl (4) arrangement, comprising:
a bowl (4), the bowl (4) dimensioned to receive a neck area and/or a head area of a person during a hair washing, hair cutting, massaging and/or hair coloring procedure (at 5 as disclosed on paragraphs 60 and 63); and
one or more accessories (45, 52 or 2), couplable to the bowl and utilizable during the hair washing, hair cutting, massaging and/or hair coloring procedure (as shown in figure 1, the accessories 2, 52 and 45 are attached to the bowl 4 as claimed).
.
Claims 6 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiarelli 5,966,751.  Chiarelli discloses: A shampoo bowl arrangement (2), comprising:
a bowl (10), the bowl (10) dimensioned to receive a neck area and/or a head area of a person during a hair washing, hair cutting, massaging and/or hair coloring procedure (at 20 as disclosed on column 1, lines 7-11); and
one or more accessories (24-28, 50 or 59), couplable to the bowl and utilizable during the hair washing, hair cutting, massaging and/or hair coloring procedure (as shown in figure 1, the accessories 24-28, 50 or 59 are attached to the bowl 4 as claimed).
Regarding claim 9, Chiarelli discloses at least one removable bowl (59) for receiving hair coloring liquid and/or conditioning treatment (as disclosed on column 4, lines 34-38). 
Claims 6, 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson 2004/0148692. Johnson discloses: A shampoo bowl arrangement (10), comprising:
a bowl (10), the bowl (12) dimensioned to receive a neck area and/or a head area of a person during a hair washing, hair cutting, massaging and/or hair coloring procedure (as shown in figure 2 and as disclosed on paragraph 15); and
one or more accessories (15, 45), couplable to the bowl and utilizable during the hair washing, hair cutting, massaging and/or hair coloring procedure (as shown in figures 1 and 2, the accessories 15, 45 are attached to the bowl 12 as claimed).
Regarding claims 10 and 11, Johnson discloses a cushion as is the soft sealing surface 14a disclosed in paragraph 17, with the accessory 15 attached to the cushion 14 wherein the cushion 
the top edge of the recessed portion 49, 54 as shown in figure 7), and wherein the one or more accessories (52) are coupled to the cushion (as shown in figure 7 and disclosed in paragraph 64).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brown 2011/0185492 in view of Smyth 2008/0184474. Brown discloses: A shampoo bowl (200) and neck/head rest (100) combination, comprising:
the shampoo bowl (200), having at least one side (220) for receiving a neck area and/or a head area of a person receiving a hair washing, hair cutting, massaging and/or hair coloring procedure (as disclosed in paragraph 4),
wherein the at least one side (220) of the shampoo bowl for receiving the neck and/or head area has a recessed area (210) for receiving the neck/head rest; and
wherein a portion of the neck/head rest that is positioned at a lowermost edge of the recessed area is at least 3 inches to 5 inches thick (rest 100 is positioned at a lowermost edge of the recessed area 210 as claimed and as shown in figures 4 and 5 and the front sidewall portion 120 of rest 100 is 5 inches thick as claimed and as disclosed on paragraph 31, line 3);
and further comprising a cushion (as disclosed in paragraph 5 of Brown and taught as cushion 10 in Smyth), wherein:

substantially as claimed but does not disclose the recessed area for the neck/head rest is at least five (5) inches below a top edge of the cushion. However, Smyth teaches another shampoo bowl, having at least one side for receiving a neck area and/or a head area of a person receiving a hair washing, hair cutting, massaging and/or hair coloring procedure (as shown in figure 6 and disclosed in paragraph 2),
wherein the at least one side of the shampoo bowl for receiving the neck and/or head area has a recessed area (30) for receiving the neck/head rest (10); and further having: 
the top edge of the cushion 10 extend to the top edge of the basin when angle B of figure 1 is 180 degrees as taught in paragraph 10 and claim 15, lines 8 and 9 with the radius of curvature to the recessed area being 120 mm. or about 5 inches as claimed as taught in paragraph 9 and claim 15, line 7, (wherein one of ordinary skill in the art would have considered the difference between the 120 mm. taught in Smyth and the exact conversion of 5 inches to 127 mm. to be attributable to rounding errors due to the conversion of English to Metric units) for the purpose of increasing the range of basins and neck sizes the cushion will service. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the cushion of Brown with a recessed area that extends five (5) inches below a top edge of the cushion as, for example, taught by Smyth, in order to increase the range of basins and neck sizes the cushion will service.
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al.  2006/0042001 in view of Hoepfl et al. 2005/0166938. Takada discloses: A shampoo bowl (4) arrangement with an attached beauticians chair 2, including one or more accessories (45, 52 or 2), .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takada et al.  2006/0042001 in view of Smyth 2008/0184474. Takada discloses: A shampoo bowl (4) arrangement with the bowl (4) dimensioned to receive a neck area and/or a head area of a person during a hair washing, hair cutting, massaging and/or hair coloring procedure (at 5 as disclosed on paragraphs 60 and 63); and further including a cushion (51, 51a), substantially as claimed but does not disclose the bowl to be ceramic or the cushion to comprise ethylene vinyl acetate. 
However, Smyth teaches another shampoo bowl, having at least one side for receiving a neck area and/or a head area of a person receiving a hair washing, hair cutting, massaging and/or hair coloring procedure (as shown in figure 6 and disclosed in paragraph 2), wherein the at least one side of .
Allowable Subject Matter
Claims 8, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-18 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Layton teaches another shampoo bowl made from ceramic as taught in paragraphs 8 and 21. Minami teaches another shampoo bowl having a removable bowl 5 for holding shampoo bottles. Spencer teaches another shampoo bowl having a hair sectioner 37. Shimizu teaches another shampoo bowl having a hair sectioner 106 with multiple clip style hooks 104. Fujoka et al. teaches another shampoo bowl having multiple attachments. Tickle teaches another shampoo bowl having liquid holding bowls 48. Cartwright teaches another related shampoo bowl.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754